 Case 09-30428       Doc 47     Filed 11/14/20 Entered 11/16/20 06:56:49           Desc Main
                                  Document     Page 1 of 1



SO ORDERED.

SIGNED this 14 day of November, 2020.




                                                  James P. Smith
                                        Chief United States Bankruptcy Judge



                           UNITED STATES BANKRUPTCY COURT
                                  Middle District of Georgia


 In re: Napoleon Moore                                 )       Case No. 09-30428
                                                       )
               Debtor(s)                               )       Chapter 13


    ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

         On November 6, 2020 , an application was filed for the Claimant(s), Marquette
Porter, Owner of Spring Solutions, LLC assignee to Napoleon Moore, for payment of unclaimed
funds deposited with the court, pursuant to 11 U.S.C. § 347(a). The application and supporting
documentation establish that the Claimant(s) is/are entitled to the unclaimed funds; accordingly,
it is hereby
         ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $ 1622.00 held in unclaimed
funds be made payable to Marquette Porter, Owner of Springs Solutions, LLC and be disbursed
to the payee at the following address: P.O. Box 334, Glen Burnie, MD 21060.
         The Clerk will disburse these funds not earlier than 14 days after entry of this order.



                                     End of Document
